Citation Nr: 0816203	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
VA Regional Office (RO) in Houston, Texas which denied 
entitlement to the benefits sought.  

The Board observes that, in a May 1999 rating decision, the 
RO denied, in pertinent part, the veteran's application to 
reopen a claim of service connection for residuals of a left 
ankle fracture (which the RO characterized as a left ankle 
injury).  The veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  It 
appears that, in the currently appealed rating decision 
issued in January 2005, the RO essentially reopened and 
denied the veteran's claim of service connection for 
residuals of a left ankle fracture (which the RO 
characterized as residuals of a broken ankle).  The Board 
does not have jurisdiction to consider a claim that has been 
adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO has reviewed the veteran's 
service connection claim for residuals of a left ankle 
fracture on a de novo basis, this issue is as stated on the 
title page.  

Regardless of the RO's reopening of the claim for service 
connection for residuals of a broken ankle, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened, regardless of the RO's 
finding.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  Flat feet were not manifested during service and the 
veteran is not currently shown to have flat feet.  

2.  Hypertension was not manifested during active service and 
the veteran is not currently shown to have hypertension.  

3.  In a May 1999 rating decision, the RO denied, in 
pertinent part, the veteran's application to reopen a 
previously denied claim of service connection for residuals 
of a left ankle fracture.

4.  New and material evidence has not been received since May 
1999 in support of the veteran's claim of service connection 
for residuals of a left ankle fracture.  


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2007).

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, (2007).

3.  The May 1999 rating decision, which denied the veteran's 
application to reopen a previously denied claim of service 
connection for residuals of a left ankle fracture, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

4.  Evidence received since the May 1999 RO decision in 
support of the claim of service connection for residuals of a 
left ankle fracture is not new and material; accordingly, 
this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August and in November 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disabilities during service, 
and noted other types of evidence the veteran could submit in 
support of his claims.  The veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The November 2004 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for residuals of a 
left ankle fracture, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As will be explained below in greater detail, the evidence 
submitted since the last final denial in May 1999 is 
insufficient to reopen the claim for service connection for 
residuals of a left ankle fracture.  Additionally, the 
veteran's service connection claims for flat feet and 
hypertension are being denied because there is no medical 
evidence of either of these claimed disabilities which could 
be related to active service.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August and November 2004 letters were issued to the veteran 
and his service representative prior to the January 2005 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  As all of the veteran's claims 
are being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

VA has obtained service medical records, service personnel 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  VA need 
not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An 
examination is not required to address the contended causal 
relationship between residuals of a left ankle fracture and 
active service because the veteran has not submitted new and 
material evidence.  An examination also is not required to 
address the contended causal relationship between the 
veteran's claimed flat feet and active service because there 
is no objective medical evidence that the veteran currently 
experiences any disability due to his claimed flat feet or 
that he was treated for flat feet during active service.  VA 
also has provided the veteran with an examination to address 
the contended causal relationship between his claimed 
hypertension and active service.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; the veteran 
has not contended otherwise.  Thus, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

Service Connection for Flat Feet

A review of service medical records shows that the veteran 
was not treated for or diagnosed with flat feet during active 
service.  A review of post-service medical records currently 
before the Board also does not indicate that the veteran 
currently experiences any disability as a result of his 
claimed flat feet or that he has been treated for this 
claimed disability since his service separation in September 
1971.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997)  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for flat 
feet.  The veteran's service medical records show no 
complaints of or treatment for flat feet during active 
service.  The post-service medical evidence also does not 
show that the veteran currently experiences any disability 
from his claimed flat feet.  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Simply put, service connection is not 
warranted in the absence of proof of a present disability.

Service Connection for Hypertension

A review of service medical records shows that the veteran 
was not treated for or diagnosed with hypertension while in 
active service.  A review of post-service medical records 
does not indicate that the veteran is currently being treated 
for hypertension or that he has been diagnosed with 
hypertension since service separation in September 1971.  

On VA examination in December 2004, the veteran complained of 
a heart condition manifested by shortness of breath, 
dizziness, chest pain, easy fatigue, and fainting attacks.  
The VA examiner concluded that there was no diagnosis for 
either diabetes mellitus or high blood pressure because there 
was no pathology to render such a diagnosis.  In response to 
the question of whether the veteran's high blood pressure was 
secondary to diabetes, the VA examiner responded that neither 
condition was present.  

The Board finds that the preponderance of the evidence is 
against a claim of service connection for hypertension.  The 
veteran was not treated for hypertension during active 
service.  It appears that the veteran was first treated for 
his claimed hypertension on VA examination in December 2004, 
or more than 33 years after service separation, when he 
reported experiencing "a heart condition" manifested by 
shortness of breath, dizziness, chest pain, easy fatigue, and 
fainting attacks.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

After noting the veteran's complaints, the VA examiner 
concluded that there was no pathology for hypertension to 
offer such a diagnosis or to relate the veteran's claimed 
hypertension to active service.  Thus, the veteran does not 
currently experience any disability as a result of his 
claimed hypertension.  See Brammer, 3 Vet. App. at 225.  
Absent a current disability and evidence of a medical nexus 
relationship between that disability and active service, 
service connection for hypertension is not warranted.  

New and Material Evidence  

As noted in the Introduction, in a May 1999 rating decision, 
the RO determined that that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for a left ankle injury.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Because the veteran did not an initiate an 
appeal, the May 1999 rating decision became final.

The claim of entitlement to service connection for residuals 
of a left ankle fracture may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
previously denied service connection claim for residuals of a 
left ankle fracture on a VA Form 21-526 that was date-stamped 
as received at the RO on July 29, 2004.  New and material 
evidence is defined by regulation, see 38 C.F.R. § 3.156, 
which VA amended in 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is only applicable to claims filed on or 
after August 29, 2001.  Because the veteran filed his 
application to reopen a previously denied claim of service 
connection for residuals of a left ankle fracture in July 
2004, the amended version of 38 C.F.R. § 3.156(a) is 
applicable to this claim.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The evidence before VA at the time of the final RO decision 
in May 1999 consisted of the veteran's service medical 
records, post-service private treatment records, and lay 
statements.  In the narrative for this rating decision, the 
RO determined, in pertinent part, that the newly submitted 
evidence was duplicative of evidence previously considered by 
VA.  Thus, the veteran's application to reopen a previously 
denied claim of service connection for residuals of a left 
ankle fracture was denied.

The newly submitted evidence consists of the veteran's lay 
statements dated in February and July 2006.  In these 
statements, the veteran contended that, during active 
service, he fell in to a hole and broke his ankle.  He had to 
cut off his service boot "because my ankle had swollen so 
big.  Then they put a cast all the way up to my knee."  

The appellant relies on these statements as support for his 
argument that the previously denied claim of service 
connection for residuals of a left ankle injury should be 
reopened and, once reopened, service connection for residuals 
of a left ankle injury should be granted.  The newly 
submitted statements are either cumulative or redundant of 
evidence previously of record at the time of the last final 
denial in May 1999, do not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
residuals of a left ankle injury, and also do not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the Board finds that the evidence that has been presented or 
secured since May 1999 is not new and material and the 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of a left 
ankle injury is denied.


ORDER

Entitlement to service connection for flat feet is denied.  

Entitlement to service connection for hypertension is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for residuals of a left 
ankle injury is not reopened.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


